850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Edwin SMITH, Defendant-Appellant.
No. 87-7654.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1988.Decided:  June 28, 1988.

James Edwin Smith, appellant pro se.
Roger T. Williams (Office of the U.S. Attorney), for appellee.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edwin Smith appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255, and appeals from the order denying his post-judgment motions for a rehearing, a temporary restraining order, a subpoena duces tecum, and a Vaughn Index.  Our review of the record and the district court's opinions discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  United States v. Smith, C/A No. 86-871-N;  CR No. 16-72-N (E.D.Va. Mar. 6, 1987 and July 20, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Smith's motion for preparation at government expense of transcripts of certain proceedings held in 1972 and 1975.  Smith has also filed a number of motions to supplement the record on appeal.  To the extent that the supplemental material relates to the validity of his 1975 guilty plea, and was presented to the district court in the first instance, the motions are granted